Filed 11/21/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 198







Carrie Peterson, 		Plaintiff and Appellee



v.



Mara Pierce, and all others in possession, 		Defendants



Mara Pierce                                                                                                   Appellant







No. 20130164







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Wickham Corwin, Judge.



AFFIRMED.



Per Curiam.



Carrie Peterson, self-represented, 3226 13th Ave. S., Fargo, ND 58103, plaintiff and appellee; submitted on brief.



Ann E. Miller (argued), Tyler S. Carlson (on brief), and Krista L. Andrews (on brief), P.O. Box 10247, Fargo, ND 58106-0247, for defendant and appellant.

Peterson v. Pierce

No. 20130164



Per Curiam.

[¶1]	
Mara Pierce appealed from a money judgment entered by the district court following an eviction hearing.  Pierce argues the district court erred in concluding she did not make an effective rent payment by placing $1,400 cash in her landlord’s unsecured mailbox.  The district court found Pierce placed the cash in her landlord’s mailbox, but that the landlord did not receive it.  We affirm under N.D.R.App.P. 35.1(a)(2).  

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner